Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 29, 2022

                                        No. 04-22-00497-CV

                                    IN RE Paty MCDERMOTT

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On August 8, 2022, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). Respondent and real party in interest may file a response to the petition in this
court no later than September 13, 2022. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.


           It is so ORDERED on August 29, 2022.

                                                                           PER CURIAM




           ATTESTED TO: ____________________________
                         Michael A. Cruz,
                         Clerk of Court




1
  This proceeding arises out of Cause No. 2021CI09758, styled James William McDermott v. Paty McDermott,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.